Citation Nr: 0032043	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  97-09 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease with lumbosacral strain, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for 
psychophysiological gastrointestinal disorder manifested by 
tension, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



INTRODUCTION

The appellant served on active duty from September 1952 to 
May 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDING OF FACT

The appellant withdrew his appeal in writing in a document 
received by the RO on June 21, 1999.


CONCLUSION OF LAW

The appeal is withdrawn and no allegation of error of fact or 
law remains.  38 U.S.C.A. § 7105(d)(5) (West 1991); 38 C.F.R. 
§ 20.204 (b)(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran appealed from a May 1996 rating decision that 
confirmed and continued a 10 percent evaluation for 
lumbosacral strain and confirmed and continued a 10 percent 
evaluation for psychophysiologic gastrointestinal reaction 
manifested by tension.  The Board remanded the appeal in 
April 1998 for further development.  In May 1999, the RO 
recharacterized the back disability as degenerative disc 
disease with lumbosacral strain and increased the evaluation 
to 20 percent.  

On June 21, 1999 the RO received a written document from the 
veteran that stated that the veteran was withdrawing his 
request to have his case reviewed by the Appeals Board.  

A Substantive Appeal may be withdrawn in writing any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204 
(b)(2000).  Accordingly, this appeal is withdrawn. 


ORDER

The appeal is dismissed.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 3 -


- 1 -


